                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-051-FDW-DCK

 TRAVIS MITCHELL,                                      )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 D.H. GRIFFIN INFRASTRUCTURE, LLC,                     )
                                                       )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Sarah J. Kromer, filed a “Certification of Mediation Session” (Document No. 6)

notifying the Court that the parties reached a settlement on September 14, 2020. The Court

commends the mediator, counsel, and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before October 29, 2020.

         SO ORDERED.


                                 Signed: September 21, 2020




         Case 3:20-cv-00051-FDW-DCK Document 7 Filed 09/21/20 Page 1 of 1
